Case 3:19-cv-03083-TKW-EMT Document1 Filed 08/14/19 Page 1 of 3

U.S. DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA
PENSACOLA DIVISION
CASE NO.
NEW HOPE BAPTIST CHURCH,
Plaintiff,
V.

SCOTTSDALE INSURANCE COMPANY,

Defendant.
/

 

NOTICE OF REMOVAL

Defendant, SCOTTSDALE INSURANCE COMPANY (“SCOTTSDALE”), hereby
files its notice of the removal of that certain cause of action now pending in the Circuit Court
of the Fourteenth Judicial Circuit in and for Bay County, Florida, being style New Hope
Baptist Church v. Scottsdale Insurance Company, Case No. 19-001794-CA, stating as
follows:

1. SCOTTSDALE is an OHIO corporation with its principal place of business
located in Scottsdale, Arizona. SCOTTSDALE is a surplus lines insurer in the State of
Florida. SCOTTSDALE is a Defendant in the above-styled cause.

2. This action was commenced in the Circuit Court of the Fourteenth Judicial
Circuit in and for Bay County, Florida, and service of process was effected on
SCOTTSDALE on or about July 16, 2019.

3. This is a civil action brought by Plaintiff, NEW HOPE BAPTIST CHURCH

(“NEW HOPE”), whose property is located in Bay County, Florida, seeking to recover
Case 3:19-cv-03083-TKW-EMT Document1 Filed 08/14/19 Page 2 of 3

damages in excess of $15,000, exclusive of interest, costs and attorney’s fees under a contract
for insurance issued by SCOTTSDALE to Plaintiff, NEW HOPE. According to the
Complaint, Plaintiff, NEW HOPE seeks payment of damages incurred as a result of
Hurricane Michael to the insured property located at 1401 Iowa Avenue, Lynn Haven, Florida
32444.

4, At the time when the suit was instituted and at all times material to this action,
Plaintiff, NEW HOPE, was and presumably is a Florida corporation, with offices located at
1401 Iowa Avenue, Lynn Haven, Florida 32444.

5. At the time when this action was commenced and at the present time and at
all times material to this action, SCOTTSDALE was and is a corporation organized and
existing under the laws of the State of Ohio and having its principal place of business in
Arizona. Complete diversity exists between the parties in accordance with 28 U.S.C. §1332.

6. In connection with its claim underlying this suit, and in support of its demand
for payment, Plaintiff submitted a repair estimate to SCOTTSDALE totaling $1,129,628.53.
See Exhibit “A”.

7. In connection with Plaintiffs claim underlying this suit, SCOTTSDALE
tendered benefits to Plaintiff totaling $503,994.82.

8. The matter in controversy herein exceeds the sum of $75,000, exclusive of
interest and costs.

9. Copies of all process, pleadings and orders served upon SCOTTSDALE, and
such other papers or exhibits as are required by Local Rules of Court, are filed herein, with

the exception of discovery served with the Complaint.
Case 3:19-cv-03083-TKW-EMT Document1 Filed 08/14/19 Page 3 of 3

WHEREFORE, Defendant, SCOTTSDALE INSURANCE COMPANY, prays that
this Honorable Court exercise jurisdiction over this matter.
CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a true and correct copy of the forgoing has been furnished
via CM/ECF and/or electronic mail on this 14th day of August, 2019 to Joanna Alemany,

Esquire, Marin, Eljaiek, Lopez & Martinez, P.L., Mellaw2@mellawyers.com.

/s/Andrew P. Rock

Andrew P. Rock, Esquire
Florida Bar No. 0656437

The Rock Law Group, P.A.
1760 Fennell Street

Maitland, FL 32751
Telephone: (407) 647-9881
Telecopier: (407) 647-9966
Attorneys for Defendant,
Scottsdale Insurance Company
